Name: Commission Implementing Decision (EU) 2018/491 of 21 March 2018 on the compliance of the joint proposal submitted by the Member States concerned for the extension of the North Sea Mediterranean rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council (notified under document C(2018) 1634)
 Type: Decision_IMPL
 Subject Matter: Europe;  economic geography;  transport policy;  land transport;  natural environment;  organisation of transport;  regions and regional policy;  European construction
 Date Published: 2018-03-23

 23.3.2018 EN Official Journal of the European Union L 81/23 COMMISSION IMPLEMENTING DECISION (EU) 2018/491 of 21 March 2018 on the compliance of the joint proposal submitted by the Member States concerned for the extension of the North Sea Mediterranean rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council (notified under document C(2018) 1634) (Only the Dutch, English and French texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (1), and in particular Article 5(6) thereof, Whereas: (1) In accordance with Article 5(5) of Regulation (EU) No 913/2010, the ministries responsible for rail transport in Belgium, France, Luxembourg, Netherlands and United Kingdom sent the Commission a letter of intent, which it received on 14 June 2017. The letter of intent was also signed by Switzerland, which is already participating as a third country in this rail freight corridor on the grounds of the Annex to Regulation (EU) No 913/2010. The letter includes a proposal to extend the North Sea Mediterranean rail freight corridor to Geneva. (2) The Commission has examined the proposal included in the letter of intent pursuant to Article 5(6) of Regulation (EU) No 913/2010 and considers the proposal to be in compliance with Article 5 of that Regulation for the reasons set out below. (3) The proposal takes account of the criteria set out in Article 4 of Regulation (EU) No 913/2010. The total number of participating countries in the corridor remains at six, and five of them are Member States of the Union. The general alignment of the corridor with the North Sea Mediterranean Core Network Corridor remains unchanged. The proposed extension is consistent with the TEN-T network and complies with the following TEN-T requirements: full electrification of the line tracks, at least 22,5 tonnes axle load, 100 km/h line speed and the possibility of running trains with a length of 740 meters. (4) The transport market study included in the letter of intent indicates that the extension is expected to result in additional international rail transport volumes and to create a modal shift from road to rail by providing a shorter route to and from the French maritime ports of the Mediterranean Sea for goods and raw materials entering or leaving Switzerland, which will provide significant socioeconomic benefits by reducing carbon emissions and road congestion. (5) The proposed extension is consistent with the objective of setting up a European rail network for competitive freight. The extension will connect major economic sectors from the area of Geneva with important European maritime ports such as Amsterdam, Antwerp, Dunkirk, Marseille, Rotterdam and Zeebrugge, and thus strengthen the interconnection of the TEN-T network with Switzerland, a key third country. (6) In accordance with Article 5(5) of Regulation (EU) No 913/2010, the infrastructure managers and the applicants concerned have been consulted on this extension. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 21 of Regulation (EU) No 913/2010, HAS ADOPTED THIS DECISION: Article 1 The proposal included in the letter of intent received on 14 June 2017 concerning the extension of the North Sea Mediterranean rail freight corridor to Geneva, jointly sent to the Commission by the ministries responsible for rail transport in Belgium, France, Luxembourg, Netherlands, United Kingdom and Switzerland, is in compliance with Article 5 of Regulation (EU) No 913/2010. Article 2 This Decision is addressed to the Kingdom of Belgium, the French Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the United Kingdom of Great Britain and Northern Ireland and to the Swiss Confederation. Done at Brussels, 21 March 2018. For the Commission Violeta BULC Member of the Commission (1) OJ L 276, 20.10.2010, p. 22.